UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6383



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PHILLIP AUBREY IRVING,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:04-cr-00078-jct)


Submitted:   September 29, 2006        Decided:     December 20, 2006


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip Aubrey Irving, Appellant Pro Se. Edward Albert Lustig,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip   Aubrey    Irving   seeks     to   appeal   the   district

court’s order denying his motion for specific performance in his

criminal case.     In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of the order being

appealed.     Fed. R. App. P. 4(b)(1)(A)(i).              With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to file

a notice of appeal.      Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its order on December 16,

2005.   The notice of appeal was filed on February 9, 2006.              Because

Irving failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal.             We deny as

moot Irving’s motion to expedite this appeal.               We dispense with

oral    argument   because     the   facts   and    legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                     - 2 -